DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I claims 26-45 in the reply filed on 8/31/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim(s) 46-50 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2021.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 10/1/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 29 is/are objected to because of the following informalities:  it is suggested to change “updated,” in line 4 to “updated, and”.  Appropriate correction is required.
Claim(s) 30 is/are objected to because of the following informalities:  change “the job” in line 3 to “the respective job”.  Appropriate correction is required.
Claim(s) 38 is/are objected to because of the following informalities:  it is suggested to change “time,” in line 5 to “time, and”.  Appropriate correction is required.
Claim(s) 40 is/are objected to because of the following informalities:  change “the queue size,” in line 5 to “a queue size, and” and “the expected” in line 6 to “an expected”.  Appropriate correction is required.
Claim(s) 44 is/are objected to because of the following informalities:  it is suggested to change “(PS),” in line 4 to “(PS), and” or amend claim 44 to be similar to claim 29.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 26-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the plurality of CSI measurement triggers" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 27-40 fails to resolve the deficiency of claim 26 and are thus rejected under similar rationale.
Regarding claim(s) 27, the boundaries of “each CSI element is classified” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., a radio receiver or a processor, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the mobile communication device circuitry in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information. Claims 28-29 fails to resolve the deficiency of claim 27 and are thus rejected under similar rationale.
Regarding claim 29, it is unclear what “the CSI elements” in line 5 is referring to since there are multiple instances of CSI elements in claims 26 and 29, such as “all CSI elements” and “a subset of CSI elements” of claim 29.
Claim(s) 36 recites the limitation "the plurality of jobs arriving at the radio receiver" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation “the remaining TTL of the job” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26, 30 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 20140078919 by Hammarwall.

Regarding claim 26, Hammarwall teaches a mobile communication device circuitry, comprising (fig. 15 wireless device 1500): 
a radio receiver configured to receive a plurality of channel state information (CSI) measurement requests, each CSI measurement request triggering a CSI measurement (fig. 15, radio circuitry 1510; ¶ 121, The wireless device receives 1610…a request for CSI information 
and a processor configured to process the plurality of CSI measurement triggers within a CSI reporting period according to a CSI computation scheduling which is based on a multi-service priority queue of multi-size jobs, each job corresponding to a respective CSI measurement trigger (fig. 15, processing circuitry 1520; ¶ 137, UE includes a processor, a memory…some or all of the functionality described above as being provided by mobile communication devices or other forms of UE may be provided by the UE processor executing instructions stored on a computer-readable medium; ¶ 87, duration of the extended processing time relates to the expected computational complexity of determining the CSI report(s) for the CSI processes; ¶ 90, the terminal should be able to processes N CSI Processes in M subframes. For example, it could be mandated that a terminal shall be capable of determining a report for two CSI Processes in each subframe; ¶ 91, UE is capable of processing more than the mandated minimums number of CSI Processes in a given subframe; ¶ 105, wireless device determines a maximum CSI processing time based e.g. on the number of configured CSI processes; ¶ 110, the wireless device also determines a priority order, and determines CSI for the process with the highest priority within the maximum processing time (as shown in FIG. 8). In a variant, an indication of the priority order may be received from the network. For example, the wireless may receive, as part of the CSI process configuration, a priority indicator or index for each CSI process; ¶ 111, If the wireless device cannot determine CSIs for all CSI processes within the maximum processing time; ¶ 112, It should be noted that the network node has performed the corresponding prioritization (and optionally communicated this prioritization of CSI processes to 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hammarwall’s teachings with Hammarwall’s one or more different embodiments. The motivation is providing further improvements when determining CSI (Hammarwall ¶ 47).

Regarding claim 30, Hammarwall teaches the mobile communication device circuitry of claim 26, wherein each job is associated with a distinct size, corresponding to a time needed by the mobile communication device circuitry to compute the job (Hammarwall ¶ 88, a specific processing time window can be determined for a specific CSI process; ¶ 65, UE is required to finalize the CSI processing during a predetermined processing time). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hammarwall’s teachings with Hammarwall’s one or more different embodiments. The motivation is providing further improvements when determining CSI (Hammarwall ¶ 47).

Claim 41 recite similar limitations of claim 26 and is thus rejected under similar rationale.

Claim(s) 31 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall and in view of US PGPub 20210282103 by Zhu et al. (hereinafter Zhu).

Regarding claim 31, Hammarwall teaches the mobile communication device circuitry of claim 26.
Although Hammarwall teaches the jobs and that a CSI process/job corresponds to a CSI measurement and reporting (Hammarwall ¶ 40, 73, 75, etc.), Hammarwall does not explicitly disclose the jobs correspond to jobs from a plurality of subscriber identification modules (SIMs).
Zhu in the same or similar field of endeavor teaches CSI measurements and reporting from a plurality of SIMs (¶ 146, configure CSI measurements and reporting for the at least two SIMs; ¶ 127, at least two SIMs are configured to transmit measurement reports…the measurement reports includes at least one of…CSI measurement; ¶ 93, at least one SIM of the two SIMs is configured to perform CSI measurement). By modifying Hammarwall’s teachings of the jobs and that a CSI process/job corresponds to a CSI measurement and reporting with Zhu’s teachings of CSI measurements and reporting from a plurality of SIMs, the modification results in the jobs correspond to jobs from a plurality of subscriber identification modules (SIMs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hammarwall’s teachings with Zhu’s above teachings. 

Claim 45 recite similar limitations of claim 31 and is thus rejected under similar rationale.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall and in view of US Patent 6895408 by Kavantzas.

Regarding claim 34, Hammarwall teaches the mobile communication device circuitry of claim 26.
Although Hammarwall teaches the processor is configured to and each job, Hammarwall does not explicitly disclose the processor is configured to provide each job with a limited time-to-live (TTL). 
Kavantzas in a different field of endeavor teaches the concept of a processor is configured to provide each job with a limited TTL (col. 4 lines 21-33, The data structures and code described in this detailed description are typically stored on a computer readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system; col. 4 lines 45-52, any type of computer system, including, but not limited to, a computer system based on a microprocessor, a mainframe computer, a digital signal processor, a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hammarwall’s teachings with Kavantzas’ above teachings. The motivation is removing unwanted stale information. Known work in one field of endeavor (Kavantzas prior art) may prompt variations of it for use in either the same field or a different one (Hammarwall prior art) based on design incentives (removing unwanted stale information) or other market forces if the variations are predictable to one or ordinary skill in the art.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammarwall and Kavantzas and in further view of US PGPub 20150263863 by Kalkunte.

Regarding claim 35, the combination teaches the mobile communication device circuitry of claim 34.
Although the combination teaches the processor is configured to and the TTL of each job, the combination does not explicitly disclose the processor is configured to update the TTL of each job on a time basis.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Kalkunte’s above teachings. The motivation is enhance performance within a time period (Kalkunte ¶ 39). Known work in one field of endeavor (Kalkunte prior art) may prompt variations of it for use in either the same field or a different one (Hammarwall prior art) based on design incentives (enhance performance within a time period) or other market forces if the variations are predictable to one or ordinary skill in the art.

Allowable Subject Matter
Claim(s) 27-29 and 32-33 and 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim(s) 42-44 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/PETER P CHAU/Primary Examiner, Art Unit 2476